                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


JOHN M. MEADOWS,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 2:19-00273

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                             Defendant.


                            MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendations for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny Claimant’s request for judgment on the pleadings (ECF

No. 12), grant Defendant’s request to affirm the decision of the Commissioner (ECF No. 15);

affirm the final decision of the Commissioner, and dismiss this matter from the Court’s docket.

Neither party has filed objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES Claimant’s request for judgment on the pleadings (ECF No.

12), GRANTS Defendant’s request to affirm the decision of the Commissioner (ECF No. 15);

AFFIRMS the final decision of the Commissioner, and DISMISSES this matter from the Court’s

docket, consistent with the findings and recommendations.
       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        October 18, 2019




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
